—Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 12, 1997, which ruled that claimant was ineligible to receive unemployment insurance benefits because she failed to comply with registration requirements.
Claimant was laid off from her job at a legal placement agency, effective January 8, 1997, and she thereafter received eight weeks of severance pay. Claimant failed to apply for unemployment insurance benefits, however, until after her severance pay ended based upon information she was allegedly given after telephoning the local office. The Unemployment Insurance Appeal Board ruled that claimant was ineligible to receive benefits during the period she collected severance pay because of her failure to register as required by the Labor Law. We affirm. Whether claimant demonstrated “good cause” for her failure to register for benefits until March 3, 1997 is a factual question for the Board (see, Matter of Terranova [Hudacs], 211 AD2d 847, 848). Given the testimony that information clerks do not furnish the type of advice that claimant stated that she received, we find no reason to disturb the Board’s finding that claimant’s excuse was not credible (see, id.). Thus, we find that substantial evidence supports the Board’s decision (Matter of Tyk [Hudacs], 205 AD2d 820).
Cardona, P. J., Crew III, Yesawich Jr., Peters and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.